DETAILED ACTION

1.	Claims 1-20 are presented for consideration.

Continued Examination Under 37 CFR 1.114

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/15/2021 has been entered.
 
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1, 2, 4, 11, 13-16, 18, and 19 rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara et al. [ US Patent Application No 2018/0152829 ], in view of Knaappila [ US Patent Application No 2015/0319600 ].

4.	As per claim 1, Fujiwara discloses the invention as claimed including a communication apparatus, comprising:
at least one processor; and
a memory coupled to the at least one processor, the memory having instructions that, when executed by the processor, performs operations as:
a transmisssion unit configured to transmit an advertising packet [ i.e. the wireless communication apparatus functioning as an advertiser transmits an Advertising packet ] [ S10, Figure 5; and paragraph 0037 ] conforming to Bluetooth® low energy standard [ i.e. the communication compliant with the BLE standard ] [ paragraphs 0027, and 0036 ];
a reception unit configured to receive a predetermined signal conforming to the Bluetooth® low energy standard from another communication apparatus [ i.e. SCAN Request  to the wireless communication  apparatus ] [ S11, Figure 5; and paragraph 0038 ].
Fujiwara does not specifically disclose
a control unit configured to, upon receipt of the predetermined signal, change information included in the advertising packet so that the transmission unit transmits the advertising packet which has different information before and after receipt of the predetermined signal.
Knaappila discloses

It would have been obvious to a person skill in the art before the effective filing date of the claimed invention to combine the teaching of Fujiwara and Knaappila because the teaching of Knaappila would enable to accelerate connection procedure because there is no need to form the connection at first and then to validate the master address, and if it is notice that the master device is not an optimal master device, to disconnect [ Knaappila, paragraph 0056 ].

5.	As per claim 2, Fujiwara discloses wherein the predetermined signal is a scan request conforming to the Bluetooth® low energy standard [ S11, Figure 5; and paragraph 0038 ].

6.	As per claim 4, Knaappila discloses wherein the control unit sets information to be included in the advertising packet in the transmission unit to change the information to be included in the advertising packet [ i.e. sending advertisement packets ] [ paragraphs 0032, and 0038 ].  

7.	As per claim 11, Fujiwara discloses wherein the advertising packet includes one or more of identification information on the communication apparatus, information relating to a service provided by the communication apparatus, or information on a wireless network to connect with the communication apparatus [ i.e. identification information ] [ Abstract; and paragraphs 0005, and 0007 ].

8.	As per claims 13, and 14, they are rejected for similar reasons as stated above in claim 1.

9.	As per claims 15, and 16, they are rejected for similar reasons as stated above in claims 2 and 4.

10.	As per claims 18, and 19, they are rejected for similar reasons as stated above in claims 2 and 4.


11.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara et al. [ US Patent Application No 2018/0152829 ], in view of Knaappila [ US Patent Application No 2015/0319600 ], and further in view of Palin et al. [ US Patent Application No 2017/0245285 ].


12.	As per claim 3, Fujiwara in view of Knaappila does not specifically disclose wherein in a case where the reception unit receives the scan request, the reception unit notifies the control unit of an LE Scan Request Received Event of a host controller interface (HCI) message conforming to the Bluetooth® low energy standard.  Palin discloses wherein in a case where the reception unit receives the scan request, the reception unit notifies the control unit of an LE Scan Request Received Event of a host controller interface (HCI) message conforming to the Bluetooth® low energy standard [ paragraphs 0125--127 ].  It would have been obvious to a person skill in the art before the effective filing date of the claimed invention to combine the teaching of Fujiwara, Knaappila and Palin because the teaching of Palin would enable devices to adapt their operating channels according to the environment when initiating connection to avoid interference [ Palin, paragraph 0001 ].

13.	Claims 9, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara et al. [ US Patent Application No 2018/0152829 ], in view of Knaappila [ US Patent Application No 2015/0319600 ], and further in view of Nakao et al. [ US Patent Application No 2015/0156602 ].

14.	As per claim 9, Fujiwara in view of Knaappila does not specifically disclose a dividing unit configured to divide predetermined information to be provided to the other communication mit the advertising packet including the second information.  Nakao discloses a dividing unit configured to divide predetermined information to be provided to the other communication apparatus info first information and second information [ i.e. dividing ] [ Abstract; and paragraphs 0006, and 0015 ], wherein in a case where the predetermined signal is received by the reception unit while the transmission unit transmits the advertising packet including the first information, the control unit controls, based on receipt of the predetermined signal, the transmission unit to transmit the advertising packet including the second information [ i.e. data fragments ] [ Figure 4; and paragraphs 0032, 0034, and 0036 ].  It would have been obvious to a person skill in the art before the effective filing date of the claimed invention to combine the teaching of Fujiwara, Knaappila and Nakao because the teaching of Nakao would enable to reduce phishing for security purposes [ Nakao, paragraph 0101 ].

15.	As per claim 17, it is rejected for similar reasons as stated above in claim 9.

16.	As per claim 20, it is rejected for similar reasons as stated above in claim 9.

5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara et al. [ US Patent Application No 2018/0152829 ], in view of Knaappila [ US Patent Application No 2015/0319600 ], and further in view of Enke et al. [ US Patent Application No 2016/0099936 ].

18.	As per claim 5, Fujiwara in view of Knaappila does not specifically disclose wherein the control unit transitions to a sleep state based on setting of the information to be included in the advertising packet in the transmission unit.  Enke discloses wherein the control unit transitions to a sleep state based on setting of the information to be included in the advertising packet in the transmission unit [ i.e. sleep state ] [ Abstract; and paragraphs 0019, and 0023 ].  It would have been obvious to a person skill in the art before the effective filing date of the claimed invention to combine the teaching of Fujiwara, Knaappila and Enke because the teaching of Enke would enable to provide for private address resolution used in Bluetooth Low Energy devices that does not require operation for the host processor [ Enke, paragraph 0006 ].

19.	As per claim 6, Enke discloses wherein in a case where the reception unit receives the predetermined signal while the control unit is in the sleep state, the control unit releases the sleep state in response to receipt of the predetermined signal [ i.e. sleep state off ] [ Abstract; and paragraph 0031 ].

.

21.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara et al. [ US Patent Application No 2018/0152829 ], in view of Knaappila [ US Patent Application No 2015/0319600 ], and further in view of Enke et al. [ US Patent Application No 2016/0099936 ], and Takeuchi et al. [ US Patent Application No 2017/0034856 ].

22.	As per claim 8, Fujiwara in view of Knaappila and Enke does not specifically disclose a user interface configured to receive a user operation, wherein the control unit performs control to reduce power consumption by the user interface before the control unit transitions to the sleep state.  Takeuchi discloses a user interface configured to receive a user operation [ i.e. a user operations on the mobile terminal ] [ paragraphs 0141, and 0145 ], wherein the control unit performs control to reduce power consumption by the user interface before the control unit transitions to the sleep state [ i.e. reducing power consumption ] [ paragraphs 0103, and 0119 ].  It would have been obvious to a person skill in the art before the effective filing date of the claimed invention to combine the teaching of Fujiwara, Knaappila, Enke and Takeuchi because the teaching of Takeuchi would enable to improve the efficiency of communication [ Takeuchi, paragraph 0034 ]..

23.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara et al. [ US Patent Application No 2018/0152829 ], in view of Knaappila [ US Patent Application No 2015/0319600 ], and further in view of Takeuchi et al. [ US Patent Application No 2017/0034856 ].

24.	As per claim 10, Fujiwara in view of Knaappila does not specifically disclose wherein the control unit changes the information to be included in the advertising packet every time a predetermined time elapses while a predetermined condition is satisfied after the predetermined signal is received.  Takeuchi discloses wherein the control unit changes the information to be included in the advertising packet every time a predetermined time elapses while a predetermined condition is satisfied after the predetermined signal is received [ i.e. repeatedly execute at a predetermined time interval ] [ paragraphs 0041, 0111, and 0112 ].  It would have been obvious to a person skill in the art before the effective filing date of the claimed invention to combine the teaching of Fujiwara, Knaappila and Takeuchi because the teaching of Takeuchi would enable to improve the efficiency of communication [ Takeuchi, paragraph 0034 ].

25.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara et al. [ US Patent Application No 2018/0152829 ], in view of Knaappila [ US Patent Application No 2015/0319600 ], and further in view of Nagasaki [ US Patent Application No 2017/0257496 ].

26.	As per claim 12, Fujiwara does not specifically disclose wherein the communication apparatus is an image forming apparatus.  Knaappila discloses wherein the communication apparatus is an image forming apparatus [ paragraphs 0026, 0032 ].  It would have been obvious to a person skill in the art before the effective filing date of the claimed invention to combine the teaching of Fujiwara and Knaappila because the teaching of Knaappila would enable to accelerate connection procedure because there is no need to form the connection at first and then to validate the master address, and if it is notice that the master device is not an optimal master device, to disconnect [ Knaappila, paragraph 0056 ].  Fujiwara in view of Knaappila does not specifically disclose wherein the advertising packet includes at least information relating to a remaining amount of sheets, ink, or toner held by the image forming apparatus, or information relating to a number of print jobs.  Nagasaki discloses wherein the communication apparatus is an image forming apparatus [ 4, Figure 1; and paragraph 0026 ], and wherein the advertising packet includes at least information relating to a remaining amount of sheets, ink, or toner held by the image forming apparatus, or information relating to a number of print jobs [ i.e. remaining number of sheets of paper ] [ paragraphs 0056, and 0057 ].  It would have been obvious to a person skill in the art before the effective filing date of the claimed invention to combine the teaching of Fujiwara, Knaappila and Nagasaki because the teaching of Nagasaki would enable to select a suitable image forming apparatus as an image forming apparatus that is to execute a user instruction for executing a job including image output based on the internal state of each of the image forming apparatuses [ Nagasaki, paragraph 0109 ].

Response to Arguments

27.	Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN NGUYEN whose telephone number is (571)272-3971.  The examiner can normally be reached on Monday-Friday 9-6 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-2727952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 





/DUSTIN NGUYEN/Primary Examiner, Art Unit 2446